Citation Nr: 0030651	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for PTSD.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
(P.L.) No. 106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This 
law rewrites the 38 U.S.C. §§ 5 100-5107 "duty to assist" 
provisions, to eliminate the well-grounded claim requirement.  
In addition, P.L. 106-475 enables and defines VA's duty to 
assist claimants who file substantially complete claims for 
VA benefits.  As set forth in the VBA Fast Letter (00-87), 
dated November 17, 2000, that statutory duty to assist 
includes:

? developing for all relevant evidence in the custody of a 
federal department or agency, including VA medical 
records, SMRs, Social Security Administration records, or 
evidence from other federal agencies,
? developing for private records and lay or other evidence,
? a duty to examine veterans or obtain a medical opinion if 
the examination or opinion is necessary to make a decision 
on a claim for compensation.  [emphasis added]

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

A VA medical examination for compensation purposes must be a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the veteran's claims folder was 
"missing" and believed "lost" at the time of the VA 
examination conducted in October 1996, as well as when the RO 
issued its rating decisions in January 1998 and September 
1998, which denied his claim for service connection for PTSD.  

It now appears that the original ("missing") volume of the 
veteran's claims folder has been located.  Furthermore, the 
veteran has repeatedly requested another contemporaneous 
examination to determine whether his current psychiatric 
symptoms are attributable to a diagnosis of PTSD as 
contended.  Therefore, the Board believes that the case 
should be returned to the RO to afford the veteran another VA 
psychiatric examination, to include review of the claims 
folder and his medical history, as well as any other 
development required to comply with PL 106-475 (November 9, 
2000).

Thus, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to ensure all current medical treatment 
records, dated since October 1996, 
including but not limited to all mental 
health clinic notes, are obtained and 
associated with the claims folder.  The 
RO shall notify the veteran of any 
inability to obtain records with respect 
to his claims in accordance with the 
provisions of PL 106-475 and VBA Fast 
Letter (00-87).  

2.  The RO should obtain, through 
official channels, the veteran's military 
personnel file.

3.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
psychiatric disorder since his discharge 
from service, to include VA and non-VA 
providers.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of treatment 
records identified by the veteran and not 
previously associated with the claims 
folder.  Notice of any records not 
obtained should be provided to the 
veteran in accordance with the 
requirements of PL 106-475 and VBA Fast 
Letter (00-87).  

4.  The RO should arrange for the veteran 
to be accorded an examination by a VA 
psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
post-traumatic Stress Disorders, should 
be accomplished.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
examiner should discuss any differences 
between current diagnosis and prior 
diagnoses, if any, of record.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

5.  The RO should then review the record 
and ensure that all the above actions are 
completed and that the examination is 
adequate for rating purposes.  See also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

The RO should also ensure that all duty 
to assist and notice requirements of PL 
106-475 have been complied with.  See 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 1 114 Stat. 
2096 (Nov. 9, 2000); see also VBA Fast 
Letter (00-87), dated November 17, 2000.

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the 
merits.  Consideration should be given to 
all applicable law and regulations as 
applicable.  

If the determination remains unfavorable 
to the veteran in any way, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A.§ 7105 
(West 1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.  

Thereafter, the case should be returned 
to the Board for further appellate 
review.

No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


